Citation Nr: 1041199	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for dysthymia.
 
2.  Evaluation of posttraumatic headaches as a residual of head 
injury (also claimed as loss of consciousness), currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  
He also served in the Navy Reserve from January 1991 to December 
1998.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO, among other things, granted 
service connection for posttraumatic headaches as a residual of 
head injury (also claimed as loss of consciousness) and assigned 
a 10 percent rating.  The RO also denied entitlement to service 
connection for a psychiatric disability.  The Veteran appealed 
the assigned rating and the denial of service connection.

In February 2009, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.  In May 2009, the Board remanded each claim to the RO via 
the Appeals Management Center (AMC).

Separately, in November 2008, the Veteran submitted claims for 
entitlement to service connection for tinnitus, bilateral hearing 
loss, and decreased vision bilaterally.  In January 2009, the 
Veteran submitted claims for entitlement to service connection 
for eczema/dermatitis and hypertension.  In March 2009, the RO 
sent the Veteran a letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  However, the RO has not yet 
adjudicated these claims.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action, including, as to bilateral hearing loss, 
consideration of whether the claim is an application to reopen 
the previously denied claims for service connection for bilateral 
hearing loss.

The issue of the evaluation of posttraumatic headaches as a 
residual of head injury (also claimed as loss of consciousness), 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's dysthymia is related to service.


CONCLUSION OF LAW

Dysthymia was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

However, as the Board is granting the only claim being decided 
herein, for service connection for dysthymia, that claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Moreover, in a hearing before the undersigned, the Veteran was 
informed that it was incumbent upon him to submit any potentially 
relevant evidence in his possession in support of his claims.  
This action supplements VA's compliance with the VCAA and 
satisfies 38 C.F.R. § 3.103 (2010).  See Bryant v. Shinseki, 23 
Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Veteran has 
claimed service connection for a psychiatric disability on a 
direct and secondary basis.  As the Board is granting service 
connection on a direct basis, the issue of service connection on 
a secondary basis need not be addressed.

The service treatment records (STRs) reflect that, in February 
1979, the Veteran was seen for a consult and discussed some 
personal problems.  Two days later he had a follow up visit and 
it was noted that the plan was referral to Capt. Kingsley.  Days 
later, the Veteran was seen in the mental health clinic for 
consultation and it was noted that he was to be seen again in one 
week.  An August 1980 mental health clinic note indicates that 
the Veteran was seen for an initial evaluation.  Follow up 
appointment to be set upon return for leave was noted.  Two days 
later it was noted that the Veteran's case was discussed with 
another physician and that testing was set for September 1980.  
Psychological testing administered was noted in September 1980.  
A September 1980 mental health clinic note indicated that the 
Veteran was seen for disposition and recommendation.  Subsequent 
Reserve treatment records indicate that the Veteran suffered a 
head injury in November 1994, and this served as the basis for 
the grant of service connection for posttraumatic headaches as a 
residual of head injury.  

There are conflicting medical opinions as to the nature of the 
Veteran's current psychiatric disability and whether this 
disability is related to service, or his service connected 
posttraumatic headaches as a residual of head injury.  On the one 
hand, a VA staff psychiatrist, Dr. "I.M.," offered his opinion 
in several October 2005 VA treatment notes.  In the first such 
note, Dr. I.M. reviewed the Veteran's psychiatric history, noting 
that he had been referred to the VA Medical Center  
(VAMC) in May 2005 for depressive symptoms, and that the Veteran 
had indicated that during service in 1979 he had been working in 
a delivery room when a baby under his care died and he sought 
psychiatric counseling in relation to this incident.  After 
examining the Veteran, Dr. I.M. diagnosed him with dysthymia.  In 
a note prepared later that day, Dr. I.M. indicated that the 
Veteran had provided his STRs, which, as described above, 
indicated in-service psychiatric treatment and testing without 
containing a diagnosis or results of the testing.  Dr. I.M. 
wrote: "It is likely that the mental condition in 1999 and 2000 
is the same as at the present time."  In a corrective note, Dr. 
I.M. wrote that the dates were incorrect, and should have read 
February 1999 and August 1980.  In a subsequent October 2005 
note, Dr. I.M. reiterated his diagnosis of dysthymia and the 
STRs, and wrote, "In my medical opinion the current mental 
disorder is probably the same as the one he had in 1979 and 1980 
during his military service."

Dr. "J.C.," a VA psychiatrist, performed two VA psychiatric 
examinations on the Veteran, one in December 2005 and one in 
September 2009.  After reviewing the claims file and examining 
the Veteran, he diagnosed anxiety disorder each time.  He also 
noted that anxiety and depression frequently coexist and the 
diagnosis included symptoms of both anxiety and depression.  At 
the conclusion of each examination, Dr. J.C. indicated that the 
Veteran's anxiety was not related to his service-connected head 
injury residuals or the injury that caused these residuals.  In 
the September 2009 examination report, in response to the Board's 
remand instructions, Dr. J.C. commented on Dr. I.M.'s October 
2005 opinions.  He noted that Dr. I.M. did not explain the 
reasons for his conclusion of a relationship between the 
Veteran's dysthymic disorder and service.

The Board is thus confronted with two medical opinions by health 
care professionals who were qualified to opine as to diagnosis 
and etiology.  Each was a psychiatrist and each had reviewed 
relevant medical records, although Dr. J.C.'s review was more 
thorough, because he had reviewed the entire claims file while 
Dr. I.M. had reviewed only the STRs.  Dr. I.M.'s opinion was also 
flawed because he did not give a clear explanation of the reasons 
for his conclusion of a nexus between dysthymia and service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).  However, while Dr. J.C. did offer a reason for his 
opinion, this opinion related only to the question of whether the 
diagnosed anxiety disorder was related to the head injury or its 
residuals, he did not address the question of a relationship 
between the anxiety disorder and the Veteran's regular active 
duty service, including the in-service event described by the 
Veteran.  Thus, Dr. J.S.'s opinion is of no probative value with 
regard to the latter question.  Moreover, the Court has indicated 
that even a flawed medical opinion must be considered as evidence 
relevant to a determination of service connection.  See Hogan v. 
Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed 
because stated uncertainly, an opinion from a licensed counselor 
regarding the etiology of a claimant's psychological disorder 
must be considered as "evidence" of whether the disorder was 
incurred in service).  Thus, Dr. I.M.'s opinion must be 
considered.

In his opinion, Dr. I.M. cited the relevant STRs and indicated in 
sufficiently definitive fashion that there was a relationship 
between dysthymia diagnosed after examination and the in-service 
evidence of psychiatric treatment and testing.  Moreover, the 
cited STRs are consistent with the Veteran's statements regarding 
the in-service event of a baby dying while under his care and the 
psychiatric consequences of this event, and the Board finds the 
Veteran's statements to be credible in this regard.  In addition, 
there is a December 2005 lay statement from the Veteran's' father 
that supports his account of the incident and the fact that he 
sought psychiatric treatment for depression resulting from this 
incident shortly after service.  Thus, Dr. I.M's opinion is of at 
least some probative value.

Given evidence of a current disability and in-service event, that 
Dr. I.M.'s opinion indicating a relationship between the two is 
of at least some probative value, and that neither Dr. J.C. nor 
any other health care professional offered a contrary opinion on 
this question, the weight of the evidence supports a relationship 
between the Veteran's dysthymia and service.  Thus, service 
connection for dysthymic disorder must be granted.


ORDER

Service connection for dysthymia is granted.


REMAND

As noted by the Board in its May 2009 remand, the RO initially 
rated the Veteran's posttraumatic headaches as a residual of head 
injury under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9304, 
applicable to dementia due to head trauma.  However, in the March 
2006 Statement of the Case (SOC) and the October 2006 
Supplemental Statement of the Case (SSOC), the RO indicated that 
the disability was being evaluated under 38 C.F.R. § 4.124a, DC 
8100, applicable to migraines.  There was no explanation for the 
different diagnostic codes used in evaluating the disabilities.  
Moreover, the Board has a duty to acknowledge and consider all 
regulations that are potentially applicable, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), and 38 C.F.R. § 4.124a, DC 
8045 is applicable to residuals of traumatic brain injury (TBI) 
and, prior to recent amendment, was applicable to brain disease 
due to trauma.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008) 
(applicable to claims filed on or after October 23, 2008, but 
review under the new criteria authorized for claims filed prior 
to that date).  As the Veteran's disability had its origin in 
trauma to the head, DC 8045 must be considered as potentially 
applicable.  However, the Board noted that such consideration was 
not apparent.  The Board therefore instructed that the Veteran be 
scheduled for a VA examination to adequately determine the nature 
and severity of the Veteran's disability, and that the RO address 
the applicability of the former and revised DC 8045 when 
readjudicating the claim.

As noted by the Veteran's representative in the September 2010 
post remand brief, the RO/AMC did not schedule an examination 
regarding the severity of the service connected headaches as a 
residual of head injury.  While the Board allowed in its May 2009 
remand that this examination could be merged with the psychiatric 
examination, the findings in the September 2009 examination are 
inadequate to allow the Board to review the rating for the 
disability, particularly in light of the amended DC 8045.  
Moreover, in its June 2010 SSOC, the AMC appeared to address only 
the former version of DC 8045 and did not address the revised 
version of this diagnostic code or explain its selection of the 
former DC 8045.  Thus, a remand is necessary to ensure compliance 
with the May 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the claim for a higher evaluation for posttraumatic 
headaches as a residual of head injury is REMANDED for the 
following action:

1.  Schedule the Veteran for a VA TBI 
examination.  All questions on the VA TBI 
examination worksheet should be answered to 
the extent possible.

2.  After reviewing the examination report 
and all other relevant evidence, the RO/AMC 
should readjudicate the claim for a higher 
evaluation of posttraumatic headaches as a 
residual of head injury under all 
appropriate statutory and regulatory 
provisions and legal theories, to include 
DCs 8100, 9304, and both the former and 
revised versions of DC 8045.  The RO should 
explain its choice of the diagnostic code 
under which it ultimately evaluates the 
Veteran's disability.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


